Title: From John Adams to Tyler Bigelow, 1 February 1824
From: Adams, John
To: Bigelow, Tyler



Dear Sir
Quincy February 1st 1824

I thank you for your address to the Peace Society. I have heard it with great pleasure It is ingenious eloquent and learned. It shows a fine talent and I always read such benevolent compositions with delight. They always reccommend themselves to the best feeling of my heart—My natural wishes are for their success, but War is a mightier river than Mississippi or La Plata. We may wish it should run out or dry up, and that Springs & wells may be provided to supply the use of its waters With out its terrible freshets, and desolating inundations But Labater & I fear Labetur in omné volubilis evum—I am Sir your obliged humble / servant
John Adams